         Case 1:20-cv-00266-LAG Document 7 Filed 12/28/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

MAJORITY FORWARD; and GAMALIEL                *
WARREN TURNER, SR.,                           *
                                              *
      Plaintiffs,                             *
v.                                            *   Case No. 1:20-cv-00266-LAG
                                              *
                                              *
BEN HILL COUNTY BOARD OF                      *
ELECTIONS; CINDI DUNLAP, in her official      *
capacity as Ben Hill County Elections         *
Supervisor and Chief Registrar; THOMAS        *
GREEN, in his official capacity as MEMBER     *
of the Ben Hill County Board of Elections;    *
DAVID WALKER, in his official capacity as     *
MEMBER of the Ben Hill County Board of        *
Elections; DANNY YOUNG, in his official       *
capacity as MEMBER of the Ben Hill County     *
Board of Elections; GUNDRON MILLS, in his     *
official capacity as MEMBER of the Ben Hill   *
County Board of Elections; PENSON             *
KAMINSKY, in his official capacity as         *
MEMBER of the Ben Hill County Board of        *
Elections; MUSCOGEE COUNTY BOARD              *
OF ELECTIONS AND REGISTRATION;                *
NANCY BOREN, in her official capacity as      *
Muscogee County Director of Elections &       *
Registration; MARGARET JENKINS, in her        *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration;   *
UHLAND ROBERTS, in his official capacity      *
as MEMBER of the Muscogee County Board        *
of Elections and Registration; DIANE          *
SCRIMPSHIRE, in her official capacity as      *
MEMBER of the Muscogee County Board of        *
Elections and Registration; LINDA PARKER,     *
in her official capacity as MEMBER of the     *
Muscogee County Board of Elections and        *
Registration; and ELEANOR WHITE, in her       *
official capacity as MEMBER of the Muscogee   *
County Board of Elections and Registration,   *
                                              *
      Defendants.                             *
          Case 1:20-cv-00266-LAG Document 7 Filed 12/28/20 Page 2 of 4




                                 MOTION FOR RECUSAL

       COME NOW Defendants MUSCOGEE COUNTY BOARD OF ELECTIONS AND

REGISTRATION; NANCY BOREN, in her official capacity as Muscogee County Director of

Elections & Registration; MARGARET JENKINS, in her official capacity as MEMBER of the

Muscogee County Board of Elections and Registration; UHLAND ROBERTS, in his official

capacity as MEMBER of the Muscogee County Board of Elections and Registration; DIANE

SCRIMPSHIRE, in her official capacity as MEMBER of the Muscogee County Board of Elections

and Registration; LINDA PARKER, in her official capacity as MEMBER of the Muscogee County

Board of Elections and Registration; and ELEANOR WHITE, in her official capacity as

MEMBER of the Muscogee County Board of Elections and Registration (collectively, “Muscogee

County Defendants”), and, pursuant to 28 U.S.C. § 455, respectfully move that Judge Leslie

Abrams Gardner recuse herself from further participation in the above-captioned matter.


       For further grounds therefor, Muscogee County Defendants respectfully refer the Court to

and incorporate herein the accompanying memorandum in support hereof.




                                               2
         Case 1:20-cv-00266-LAG Document 7 Filed 12/28/20 Page 3 of 4




      This 28th day of December, 2020.

                                         PAGE, SCRANTOM, SPROUSE,
                                          TUCKER & FORD, P.C.

                                         By: /s/ James C. Clark, Jr.
                                                 James C. Clark, Jr.
                                                 jcc@psstf.com
                                                 Georgia Bar No.: 127145
                                                 Thomas F. Gristina
                                                 tfg@psstf.com
                                                 Georgia Bar No.: 452454
1111 Bay Avenue, Third Floor
Columbus, Georgia 31901
(706) 324-0251
jcc@psstf.com
tfg@psstf.com

                                         By: /s/ Clifton C. Fay
                                                 Clifton C. Fay
                                                 Georgia Bar No.: 256460
                                                 cfay@columbusga.org
P.O. Box 1340
Columbus, Georgia 31902

                                         Counsel for Defendants




                                           3
          Case 1:20-cv-00266-LAG Document 7 Filed 12/28/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on the date indicated below, I submitted the foregoing document to

the Clerk of Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to all counsel of record, and by U.S. mail to the following:

                                          Marc E. Elias
                                         Jacob D. Shelly
                                       Uzoma N. Nkwonta
                                        Perkins Coie LLP
                               700 Thirteenth Street NW, Suite 800
                                     Washington, DC 20005


       This 28th day of December, 2020.


                                                      /s/ James C. Clark, Jr.
                                                      Counsel for Defendants




                                                  4
